Citation Nr: 0428296	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic 
arthritis, status post fracture, right calcaneus, with 
tendonitis and plantar fasciitis, currently rated at 20 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from March 1956 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied an increased rating for post-
traumatic arthritis, status post fracture, right calcaneus, 
with tendonitis and plantar fasciitis, then rated at 10 
percent.

In a November 2002 rating decision, the VA RO in Houston, 
Texas, increased the 
rating for post-traumatic arthritis, status post fracture, 
right calcaneus, with tendonitis and plantar fasciitis, to 20 
percent, effective July 2002.


FINDINGS OF FACT

1.  The veteran's right foot disability is manifested by 
tenderness over the plantar calcaneal region and in the area 
of the ankle, mild edema in the ankle, limited function on 
standing or walking, slightly abnormal gait, and a small 
plantar heel spur.

2.  The veteran had normal posture, no pes planus, no pes 
cavus, no Morton metatarsalgia, no hammer toes, no hallux 
valgus, no hallux rigidus, unremarkable posterior aspect of 
the calcaneus, and no abnormality displayed within the 
subtalar joint.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for post-
traumatic arthritis, status post fracture, right calcaneus, 
with tendonitis and plantar fasciitis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5271, 5284 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a July 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional treatment, and to notify the RO 
about any additional information or evidence he wanted VA to 
try to get for him.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VCAA notice was provided by the RO prior to the initial 
decision on the claim in September 2002, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran was afforded a VA-contracted medical examination 
in September 2002 in connection with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004). 

Factual Background

Service medical records reflect that the veteran injured his 
right foot in September 1963 as a result of jumping from a 
window during a training exercise.

The veteran received a VA medical examination in December 
1999, and service connection was granted for post-traumatic 
arthritis, status post fracture, right calcaneus, with 
tendonitis and plantar fasciitis, from May 1999 with a rating 
of 10 percent.  Functional loss of use based upon 
degenerative changes with painful motion was the stated basis 
for the rating.

VA clinic notes from August 1987 through July 2002 do not 
reflect any treatment for the veteran's service-connected 
right foot disability.  

There are no private medical records in the claims file, 
although there is a January 2000 letter from a private 
physician indicating treatment for the veteran's right foot 
disability in February 1997, October 1997, and March 1998.

A VA-contracted medical examination was performed by an 
osteopathic physician in September 2002.  The veteran 
reported nearly constant pain over the past 20 years in the 
right heel and ankle.  The veteran said he could brush his 
teeth, walk short distances, shower, climb stairs, shop, 
dress, drive a car, and take out the trash.  The veteran said 
he could not push a lawn mower, do gardening, do vacuuming, 
or do any kind of activity requiring pressure on the foot for 
more than 15-20 minutes.

Examination of the veteran's shoes showed less wear on the 
right heel than the left.  Observation of his gait showed a 
flat-footed type of landing on his right foot rather than 
heel-to-toe.   The examining physician concluded that the 
veteran did not require any assistive devices.

Upon examination of the right foot, toes, and calcaneus, the 
following was noted: tenderness over the plantar calcaneal 
region and in the area of the ankle, mild edema of the ankle, 
no pes planus, no pes cavus, no Morton metatarsalgia, no 
hammer toes, no hallux valgus, no hallux rigidus, and limited 
function on standing or walking with normal posture and a 
slightly abnormal gait.  X-rays revealed a small plantar heel 
spur on the right heel with an unremarkable posterior aspect 
of the calcaneus and no abnormality within the subtalar 
joint.

Legal Criteria

The 1945 Schedule for Rating Disabilities (Schedule) is used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The basis of disability evaluations is the ability of the 
body as a whole, or of an organ of the body, to function 
under the ordinary conditions of daily life, including 
employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movement of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint. 38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray finding is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  However, 
when limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Analysis

The veteran contends that the degenerative arthritis of his 
right foot and ankle warrant separate compensable 
evaluations.

Traumatic arthritis is to be rated as degenerative arthritis, 
Diagnostic Code 5003, under the Schedule. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limited motion of the ankle is rated at 10 percent when 
moderate and 20 percent when marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Foot injuries are rated at 10 percent when moderate, 20 
percent when moderately severe and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

In this case, the veteran has been rated at 20 percent for a 
moderately severe right foot injury under Diagnostic Code 
5284.

Although the September 2002 VA medical examination confirms 
the prior diagnosis of arthritis due to trauma of the right 
calcaneus, x-ray films have not shown any abnormality of the 
subtalar joint and the posterior aspect of the calcaneus is 
unremarkable.

Moreover, there is no indication of weakness, excess 
fatigability, or incoordination, or that the veteran suffers 
from limitation of motion of the right foot as a result of 
arthritis not involving the right ankle.  It is unclear as to 
why Diagnostic Code 5284 was used as the basis for 
classification of his right foot injury residuals, but it is 
clear that functional loss of use based upon degenerative 
changes with painful motion was the basis for the initial and 
all subsequent rating decisions, and that Diagnostic Code 
5271 provides no basis for a higher, or separate evaluation.

The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is equitable and 
just.  38 C.F.R. § 4.6.

In this case, the veteran has normal posture, can walk short 
distances, shower, climb stairs, shop, dress, drive a car and 
take out the trash, and does not require any assistive 
devices.  There is no evidence that he has ever received any 
medical treatment by the VA for his right foot injury, and no 
evidence that he has received any medical treatment by anyone 
for his right foot injury since March 1998.

On the other hand, the veteran complains of nearly constant 
pain in his right heel and ankle for the last 20 years, he 
cannot push a lawn mower, or do gardening or vacuuming, and 
his gait is slightly abnormal.

Evaluating those factors, together with the medical evidence 
of record, the Board concludes that "moderately severe" is 
the most equitable and just characterization of the veteran's 
right foot injury.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability, standing 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2003); See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Significantly, however, no evidence has been presented 
showing factors such as a marked interference with 
employment, beyond that interference contemplated in the 
assigned ratings, or frequent periods of hospitalization, 
and, accordingly, an extra-schedular evaluation is not 
warranted in this case.


ORDER

Entitlement to an increased rating for post traumatic 
arthritis, status post fracture, right calcaneal, with 
tendonitis and plantar fasciitis, currently rated at 20 
percent, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



